SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Petrobras completes drilling and testing well in Transfer of Rights area Rio de Janeiro, May 23 rd , 2013 – Petróleo Brasileiro S.A – Petrobras announces it has completed drilling and conducted a formation test in the well that discovered oil at the Transfer of Rights area referred to as Florim, in the Santos Basin pre-salt. Well 1-BRSA-1116-RJS (1-RJS-704), informally known as Florim, is located at a water depth of 2,009 meters, 206 km off the coast of the Rio de Janeiro state. The well confirmed the discovery of good quality oil (29º API) in carbonate reservoirs located just below the salt layer starting at a depth of 5,342 meters. The well was completed at a depth of 6,004 meters after achieving the objectives outlined in the Transfer of Rights Agreement. After drilling was complete, a formation test was conducted that confirmed the excellent productivity of the reservoirs without the presence of CO 2 and H
